Citation Nr: 0818620	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from March 1976 until March 
1980.  He died in April 2003.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

This case was remanded by the Board in November 2006 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran died in April 2003; the immediate cause of 
death was septicemia, with end stage liver disease due to 
Hepatitic C listed as a significant condition contributing to 
death.

2.  At the time of the veteran's death, he had no service-
connected disabilities.  

3.  The competent evidence does not establish that the 
veteran's death was causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim on appeal.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as septicemia.  
End stage liver disease due to Hepatitis C was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause.

At the time of his death, the veteran had no service-
connected disabilities.  However, the appellant argues that 
the veteran's Hepatitis C was causally related to active 
service.  Specifically, in her substantive appeal, she 
expressed her belief that the veteran's Hepatitis C was 
incurred as a result of in-service inoculations given with 
jet injectors.  In support of her claim, she submitted 
internet articles which discuss the possibility that the jet 
injector system transmitted blood borne pathogens, creating 
the risk of contracting Hepatitis C.  

While the appellant's contentions have been carefully 
considered, the Board determines that the evidence of record, 
when viewed as a whole, does not support a grant of service 
connection for the cause of the veteran's death.  The reasons 
and bases for this determination will be discussed below.  

In July 2007, a VA examiner was asked to comment on the 
etiology of the veteran's Hepatitis C.  That examiner 
concluded that it was not at least as likely as not that it 
was causally related to active service.  In reaching that 
determination, the examiner noted that, per the clinical 
evidence, the veteran did not develop Hepatitis until 1982, 
two years after his discharge, and that no symptoms were 
manifest prior to that time.  

The VA examiner also noted the veteran's history of 
intravenous drug use, which was indicated in private 
treatment records.  The examiner cited such drug use as a 
major risk factor in contracting the Hepatitis virus.  The 
examiner then remarked that no other risk factors were 
documented in the claims folder.  He acknowledged the 
possibility that the veteran was innoculated with a jet 
injector during service, though this could not be confirmed 
due to the absence of service medical records.  

In any event, the VA examiner stated that even if such 
inoculation did occur, the odds ration for the development of 
Hepatitis C due to being struck or cut with a bloody object 
is only 2.1 in comparison to a 49.6 odds ratio with respect 
to intravenous drug use.  

The July 2007 opinion of the VA examiner was offered 
following a review of the claims folder, and was accompanied 
by a thoroughly explained rationale.  For these reasons, it 
is found to be highly probative.  Moreover, no other 
competent evidence of record refutes that opinion.  

The appellant believes that the veteran's Hepatitis C, which 
contributed to his death, was causally related to active 
service.  However, she has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, her lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board again acknowledges the internet articles submitted 
by the appellant which profess a relationship between jet 
injectors inoculations and Hepatitis C.  
In this regard, the Court has held that medical and 
scientific articles can serve as evidence in support of an 
appellant's claim, such articles must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999). 

In the present case, the internet articles of record do not 
support a grant of service connection for the cause of the 
veteran's death for two reasons.  First, the information 
presented in such articles has been found to be misleading, 
limiting its probative worth.  Specifically, a Veterans 
Benefits Administration Fast Letter 04-13 (June 29, 2004), 
entitled "Relationship Between Immunization with Jet 
Injectors and Hepatitis C Infection as it Relates to Service 
Connection," determined that the internet articles on the 
subject contained misleading information.  As background 
information that Fast Letter noted that: 

In August 2003, one regional office issued a 
rating decision granting service connection for 
hepatitis C virus (HCV) infection as the result 
of immunization with a "jet air gun."  A 
misleading statement, incorrectly ascribed to 
Lawrence Deyton MSPH, MD Chief Consultant, Public 
Health Strategic Health Care Group, US Department 
of Veterans Affairs, Washington, DC is posted on 
the Internet (http://www.hcvets.com/).  On this 
site, the following is incorrectly ascribed to 
Dr. Deyton: "Anyone who had inoculations with the 
jet injector were [sic] at risk of having 
hepatitis C and should be tested." 

The Fast letter further states that Hepatitis C "is spread 
primarily by contact with blood and blood products" and that 
"[s]ince the 1990's, injection drug use has been the 
principal mode of transmission" of Hepatitis C.  Also, 
"thus far, there have been no case reports of [Hepatitis C] 
being transmitted by an airgun transmission."  Fast Letter 
04-13 concluded that: 

The large majority of [Hepatitis C] infections can 
be accounted for by known modes of transmission, 
primarily transfusion of blood products before 
1992, and injection drug use.  Despite the lack of 
any scientific evidence to document transmission 
of [Hepatitis C] with airgun injectors, it is 
biologically plausible.  It is essential that the 
report upon which the determination of service 
connection is made includes a full discussion of 
all modes of transmission, and a rationale as to 
why the examiner believes the airgun was the 
source of the veteran's hepatitis C. 

To the extent that the internet articles contain some valid 
information, they do not support a grant of benefits.  
Indeed, even though the risk of infection due to jet injector 
inoculations has been conceded as being "biologically 
plausible," such possibility was considered by the VA 
examiner in July 2007.  Again, that examiner found that the 
likelihood of infection via intravenous drug use was 
significantly greater than that posed by in-service 
innoculations.  

In sum, the competent evidence does not demonstrate that the 
veteran's Hepatitis C, which contributed to his terminal 
septicemia, was causally related to active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2003 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2006, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish an effective 
date.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issue on 
appeal.  
 
Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the appellant's statements in support 
of her claim are of record.  

The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  

For the above reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

				
ORDER

Service connection for the cause of death is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


